DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7 and 9-10 in the reply filed on 21 September 2022 is acknowledged.  The traversal is on the ground(s) that in view of the amendment to the claims the two Groups share a corresponding technical feature.  This is not found persuasive because the invention does not make a contribution over the prior art, in particular French Patent Document FR 2989892 (see below). The requirement is still deemed proper and is therefore made FINAL. Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 2-4, the phrases “in particular,” “notably,” “preferred,” and “most preferred” render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derrips et al. (French Patent Document FR 2989892 – provided machine translation referred to for supporting the rationale of the rejection).
Derrips et al. discloses cosmetic compositions which comprise a mixture of a phosphorylated oligosaccharide and other particular saccharide polymers, and the discovery that this mixture provides the cosmetic with a desirable viscosity and stability (page 1, line 35 -- -page 2, line 46). The phosphorylate oligosaccharide is derived from potato starch, and is treated with heat and hydrolyzed before use, resulting in a pregelatinized starch (page 3, lines 98-108). The other polysaccharide polymers disclosed can include xanthan gum (page 5, lines 174-186) and hydroxyethylcellulose (page 4, line 159 – page 5, line 173).
	One specific example disclosed (the facial care cream of example 7) has 2 wt% of the phosphorylated oligosaccharide, 0.3 wt% xanthan gum, and 0.5 wt% of hydroxyethylcellulose. The ratio is thus 6:0.9:1.5. The thickening system in this cosmetic, and the cosmetic itself, anticipate instant claims 1-6 and 9-10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Derrips et al. (French Patent Document FR 2989892 – provided machine translation referred to for supporting the rationale of the rejection).
The above cited example 7 disclosed by Derrips et al. almost reads upon the instantly recited claim. However, the relative amount of the xanthan gum disclosed in the example (0.3 wt%) is higher than the relative amount recited by instant claim 7 (0.2 to 0.8 parts relative to the other thickeners, as compared to 0.9 parts in the example).
However, Derrips et al. suggests other amounts of the xanthan gum which can be employed, teaching the xanthan gum can be present in from 0.1 to 5 wt% (page 5, lines 187-189). This provides for a range of relative amounts which overlaps the instantly recited range. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699